Citation Nr: 0326519	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the amount of $23,852.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active duty from January 1966 to October 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 decision of the RO's 
Committee on Waivers and Compromises (the Committee) which 
denied the veteran's request for waiver of recovery of an 
overpayment of pension benefits in the amount of $23,852, on 
the basis of bad faith on the part of the veteran.  In June 
2001, the Board issued a decision concluding that bad faith 
on the part of the veteran had not been shown, and remanding 
the claim to the RO for further action.  In June 2003, the RO 
issued denied waiver of recovery of the overpayment of 
pension benefits on the basis that recovery would not be 
against equity and good conscience.  
 

REMAND

The RO has determined that the veteran's overpayment of 
pension benefits was based on his failure to report receipt 
of Social Security Administration (SSA) disability benefits.  
The RO determined that the effective date of termination of 
pension benefits was April 1, 1995, the effective date of 
first payment of pension.

A review of the record indicates that the veteran was found 
to be entitled to SSA benefits as of October 1994.  It is 
unclear, however, when he first started to receive SSA 
payments.  The date of his initial receipt of SSA payments is 
a factor to consider in this case.  In March 1997, a state 
court found the veteran to be incapacitated and appointed a 
guardian for him.  The Board finds that further development 
is indicated with respect to the dates of entitlement and 
payment of SSA benefits.

Accordingly, the case is remanded for the following 
development:

1. The RO should contact the SSA and 
obtain documentation which verifies the 
date on which the veteran was first sent 
an SSA disability benefits check, as well 
as the date which is the effective date 
for his entitlement to SSA disability 
benefits. 

2.  After receiving the aforementioned 
information, the RO should recalculate 
the VA pension overpayment.

3.  The veteran should also be afforded 
an opportunity to submit an updated VA 
financial status report.  

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should readjudicate the 
claim for waiver of recovery of the 
pension overpayment, considering 
principles of equity and good conscience.  
If the claim continues to be denied, a 
supplemental statement of the case should 
be issued to the veteran, and he should 
be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


